DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 11/16/2022.
Claims 1-20 are pending. Claims 1, 6, 11 and 16 are the base independent claims.
Claims 1, 6, 11 and 16 are amended into the base independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2022 was filed before the mailing date of the instant Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments with respect to the amendments.
--In response, new grounds of rejection are made by the combination of Dinan and Kim’118 based on the amended claim limitations. The arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2016/0270094) in view of Kim et al (US 2016/0262118, hereinafter Kim’118).
Regarding claim 1, Dinan discloses a method performed by a terminal in a wireless communication system, the method comprising:
identifying whether a transmission of a power headroom report (PHR) is triggered (par 144, par 150; a power headroom report may be triggered when the events occur);
in case that a dual connectivity (DC) between a first base station and a second base station is configured for the terminal (par 101; in DC a UE may be connected to one MeNB and one SeNB), obtaining a value of type 1 power headroom (PH) for each activated serving cell for the first base station and the second base station (par 170; if an extendedPHR2 is configured, then for each activated serving cell with configured uplink: a) obtain the value of a Type 1 power headroom) based on the transmission of the PHR being triggered (par 162; an existing MAC LCID may be employed for an extended PHR2, e.g. LCID of Dual connectivity or LCID of extended PHR);
obtaining a value of type 2 PH for a serving cell of the second base station (par 167, par 171; e.g. if an extendedPHR2 is configured and if a PUCCH SCell is configured and activated: a) obtain the value of the Type 2 power headroom for the PCell and PUCCH SCell), in case that the identified RAT of the second base station is the E-UTRA (par 174; e.g. an E-UTRAN may configure an extendedPHR2 if a phr-config is configured);
generating the PHR including the obtained values of PHs for the first base station and the second base station (par 181; e.g. PH is reported for Pcell and for each Scell; also see par 154, par 165); and
transmitting, to the first base station, the generated PHR (par 217; e.g. a power headroom value may be transmitted to the eNB).
Although Dinan discloses E-UTRA may configure a type 2 PH report format, Dinan does not explicitly disclose:
 identifying whether a radio access technology (RAT) of the second base station is an evolved-universal terrestrial radio access (E-UTRA) (emphasis added).
However, Kim’118 discloses:
In par 188, i.e. Control information indicating RAT type of capability to be reported UE. If RAT type is EUTRA, UE reports EUTRA-related capability information. Therefore, it is obvious to identify that a base station is E-UTRA, hence configuring a type 2 PH report format.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Kim’118 with the electronic system of Dinan. One is motivated as such to determine whether dual connectivity is configured (Kim’118, par 114).
 
Regarding claim 2, Dinan discloses:
the serving cell of the second base station includes a primary cell (PCell) or a secondary primary cell (PSCell) (par 103, par 116; e.g. Pcell and PScell).

Regarding claim 3, Dinan discloses:
receiving, from the first base station, a message including configuration information for the PHR, wherein the transmission of the PHR is identified to be triggered based on the configuration information (par 144, par 150; Power headroom Report (PHR) may be triggered if one or more of the following events occur (not listed in any particular order). First, a prohibitPHR-Timer expires…second, a periodicPHR-Timer expires…).

Regarding claim 4, Dinan discloses:
wherein the message is a radio resource control (RRC) message, and
wherein the configuration information includes information on a periodic timer for transmitting the generated PHR and a prohibit timer for transmitting the generated PHR (par 144-146; power headroom trigger condition configuration parameters in an RRC message; periodicPHR timer and prohibitPHR timer).

Regarding claim 5, Dinan discloses:
wherein the transmission of the PHR is triggered based on one of the following:
an expiry of the periodic timer; an expiry of the prohibit timer and a changed value of path loss for downlink being more than a predetermined value; or an addition of a primary secondary cell (PSCell) of the second base station (par 144, par 150; Power headroom Report (PHR) may be triggered if one or more of the following events occur (not listed in any particular order). First, a prohibitPHR-Timer expires…second, a periodicPHR-Timer expires…fourth, activation of an SCell).

Regarding claim 6, Dinan discloses a method performed by a first base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a message including configuration information for a power headroom report (PHR) (par 144-146; e.g. power headroom trigger condition configuration parameters in an RRC message is transmitted by eNB; also par 169)
receiving, from the terminal, the PHR based on the configuration information (par 217; e.g. a power headroom value may be transmitted to the eNB from the UE); and
performing scheduling for the terminal, based on the received PHR (par 203; e.g. The PHR MAC CE may be employed by the base station for uplink packet scheduling and/or uplink power control),
wherein, in case that a dual connectivity (DC) between the first base station and a second base station is configured for the terminal (par 101; in DC a UE may be connected to one MeNB and one SeNB), the PHR includes a value of type 1 power headroom (PH) for each activated serving cell for the first base station and the second base station (par 170; if an extendedPHR2 is configured, then for each activated serving cell with configured uplink: a) obtain the value of a Type 1 power headroom; also see par 162; an existing MAC LCID may be employed for an extended PHR2, e.g. LCID of Dual connectivity or LCID of extended PHR), and
wherein the PHR further includes a value of type 2 PH for a serving cell of the second base station (par 167, par 171; e.g. if an extendedPHR2 is configured and if a PUCCH SCell is configured and activated: a) obtain the value of the Type 2 power headroom for the PCell and PUCCH SCell), in case that a radio access technology (RAT) of the second base station is an evolved-universal terrestrial radio access (E-UTRA) (par 174; e.g. an E-UTRAN may configure an extendedPHR2 if a phr-config is configured).

Regarding claim 7, Dinan discloses:
wherein the serving cell of the second base station includes a primary cell (PCell) or a secondary primary cell (PSCell) (par 103, par 116; e.g. Pcell and PScell).

Regarding claim 8, Dinan discloses:
the transmission of the PHR is identified to be triggered based on the configuration information (par 144, par 150; a power headroom report may be triggered when the events occur).

Regarding claim 9, Dinan discloses:
wherein the message is a radio resource control (RRC) message, and
wherein the configuration information includes information on a periodic timer for transmitting the generated PHR and a prohibit timer for transmitting the generated PHR (par 144-146; power headroom trigger condition configuration parameters in an RRC message; periodicPHR timer and prohibitPHR timer).

Regarding claim 10, Dinan discloses:
wherein the transmission of the PHR is triggered based on one of the following:
an expiry of the periodic timer; an expiry of the prohibit timer and a changed value of path loss for downlink being more than a predetermined value; or an addition of a primary secondary cell (PSCell) of the second base station (par 144, par 150; Power headroom Report (PHR) may be triggered if one or more of the following events occur (not listed in any particular order). First, a prohibitPHR-Timer expires…second, a periodicPHR-Timer expires…fourth, activation of an SCell).

Regarding claims 11-20, the combination also discloses the terminal and the first base station similarly as in the mapping above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619